Citation Nr: 0608261	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  01-07 048A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for residuals of excision of Morton's neuroma of the 
left foot.

2.	Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from January 1993 to 
November 2000.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, that, in pertinent part, denied the veteran's 
claims for service connection for bilateral hearing loss and 
a fracture of the left fifth finger; granted service 
connection and noncompensable evaluations for status post 
excision of Morton's neuroma of the left foot, and left knee 
status post anterior cruciate ligament injury; and denied a 
10 percent evaluation based upon multiple, noncompensable 
service-connected disabilities pursuant to 38 C.F.R. § 3.324 
(2005).  In an April 2002 decision, the RO granted initial 10 
percent disability ratings for residuals of a left knee 
injury, and residuals of excision of Morton's neuroma of the 
left foot.  The RO also granted service connection for 
residuals of a left hand injury (minor side), fracture of the 
5th metacarpal that was assigned a noncompensable disability 
evaluation.  The RO's action rendered moot the veteran's 
claim for a 10 percent evaluation based upon multiple 
noncompensable service-connected.

In a December 2002 decision, the Board denied the veteran's 
claim for service connection for bilateral hearing loss.

In a December 2002 internal development memorandum, the Board 
undertook additional evidentiary development pursuant to 
then-extant regulations.  See 38 C.F.R. § 19.9 (2003).  Due 
to changes in law, the Board then remanded the veteran's 
claims for increased ratings for his left knee and foot 
disabilities to the RO in November 2003 for additional 
development. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks initial ratings in excess of 10 percent for 
his service-connected left knee disability, evaluated under 
Diagnostic Code 5299-5257, and his left foot disability, 
evaluated under Diagnostic Code 5279.

A VA radiology report of x-rays of the left knee performed in 
January 2001 includes an impression of no significant joint 
space narrowing or arthritic change, malalignment or fracture 
injury.

But, in March 2003, the veteran underwent VA orthopedic 
examination, and the examiner assessed left knee pain and 
"likely degeneration" after a meniscectomy in 1990.  The VA 
examiner said that it "appears on exam that [the veteran] 
has significant degeneration of the lateral compartment.  X-
rays were ordered to document bony changes."  X-rays of the 
veteran's service-connected left foot were also ordered.  
However, the radiology reports of x-rays of the veteran's 
left knee and foot taken at that time are not currently of 
record. 

Further, in VAOPGCPREC 23-97, the VA General Counsel stated 
that, when a knee disorder is rated under Diagnostic Code 
5257 and a veteran also has limitation of knee motion that at 
least meets the criteria for a zero percent evaluation under 
DC 5260 or DC 5261, separate evaluations might be assigned 
for arthritis with limitation of motion and for instability.  
However, the VA General Counsel further stated that, if a 
veteran does not meet the criteria for a zero percent rating 
under either DC 5260 or DC 5261, there is no additional 
disability for which a separate rating for arthritis may be 
assigned.  VAOPGCPREC 23-97 (July 1, 1997).  In a subsequent 
opinion, it was held that a separate rating for arthritis 
could also be based upon X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See VAOPGCPREC 9- 98.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).

As well, for the left knee and foot disabilities, there 
remains for consideration, though, whether the veteran has 
additional functional impairment in his left knee or left 
foot due to pain/painful motion, weakness/instability, 
premature/excess fatigability, or incoordination.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 
4.45 and 4.59 (2005).  When examined by VA in January 2001 
and in March 2003, the examiners did not comment on whether 
there was weakened movement and excessive fatigability that 
would compromise the veteran's range of motion during flare-
ups.  This information was requested in the development memo, 
and must be complied with.  See Stegall v. Brown, 11 Vet. 
App. 268 (1998).  Nor did the examiners comment on the degree 
of functional impairment in terms of additional range of 
motion loss for the left knee or left foot disabilities.  
Therefore, a new VA examination is warranted. See 38 U.S.C.A. 
§ 5103A (West Supp. 2005); 38 C.F.R. § 3.159 (2005).  See 
also VAOPGCPREC 9-2004 (Sept. 17, 2004), as to separate 
ratings for limitation of flexion and extension of the knee. 

The Board regrets the further delay in the veteran's case 
but, in the interest of due process and fairness, the case is 
REMANDED for the following action:

1.	The veteran should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who 
treated him for his service-connected 
left knee and foot disabilities since 
March 2003.  The RO should then request 
all pertinent medical records from 
these medical providers, if not already 
of record.  In any event, the RO should 
obtain the March 2003 VA radiology 
reports of x-rays of the veteran's left 
knee and left foot.

2.	Thereafter, the veteran should be 
scheduled for an appropriate VA 
examination(s) to set out orthopedic 
and neurological findings, and to 
determine the current severity and all 
current manifestations of his service-
connected left knee and left foot 
disabilities.  All indicated tests and 
studies should be performed, and range 
of motion should be reported in degrees 
of arc, with an explanation as to the 
normal range of motion of a knee and 
foot. 

a.	The examiner(s) should describe 
all symptomatology and pathology, 
if any, associated with any left 
foot and left knee scars 
associated with the veteran's 
service-connected left knee and 
left foot disabilities, including 
the size of each scar, whether it 
is deep and painful, whether it 
causes limited motion and whether 
it causes any functional 
impairment.

b.	The examiner(s) should elicit all 
of the veteran's subjective 
complaints regarding his service-
connected left knee and foot 
disabilities, and offer an opinion 
as to whether there is adequate 
pathology to support the level of 
each complaint. 

c.	The examiner(s) should assess the 
overall functional impairment, if 
any, caused by pain of the 
service-connected left knee and 
left foot disabilities. 

d.	In addition, the examiner(s) 
is/are requested to determine 
whether the left knee and left 
foot disabilities exhibit 
weakness, fatigability, 
incoordination, or pain on 
movement and, if possible, the 
determinations should be expressed 
in terms of the degree of 
functional loss due to any 
weakened movement, excess 
fatigability, incoordination, or 
pain on increased use. 

e.	If possible, the examiner(s) 
should comment on the severity of 
the manifestations of the service-
connected left knee and left foot 
disabilities on the veteran's 
ability to perform average 
employment in a civil occupation. 

f.	The examiner(s) is/are also 
requested to comment on the 
presence or absence of instability 
or subluxation and, based upon 
diagnostic testing, whether the 
veteran has arthritis in either 
his left knee or left foot. 

g.	A rationale should be provided for 
all opinions expressed.  The 
claims folder should be made 
available to the examiner(s) for 
review prior to the 
examination(s), and the 
examination report(s) should 
indicate whether such review was 
performed.

3.	Thereafter, the RO should readjudicate the 
veteran's claims for initial ratings in excess of 
10 percent for residuals of a left knee injury and 
a left foot disorder, status post excision of 
Morton's neuroma, with consideration given to 
separate ratings for the left knee disability under 
Diagnostic Codes 5260 and 5261 as per VAOPGCPREC 9-
2004, and a separate rating for arthritis based on 
pain motion under 38 C.F.R. § 4.59, as per 
VAOPGCPREC9-98; VAOPGCPREC 23-97.  If the benefits 
sought on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  The 
SSOC should contain notice of all relevant actions 
taken on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal since the February 2005 SSOC.  An 
appropriate period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

